

EXECUTION VERSION





 
 
ASSET PURCHASE AGREEMENT
 
 
 
 
By and Between
 
 
 
 
CALPINE CORPORATION
 
 
 
 
AS SELLER
 
 
 
 
And
 
 
 
 
FIRSTENERGY GENERATION CORP.
 
 
 
 
AS BUYER
 
 
 
 
Dated as of January 28, 2008
 



 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page
 
  ARTICLE 1 PURCHASE AND SALE OF THE ACQUIRED ASSETS
  5

 
 
1.1.
Transfer of Acquired Assets 
  5

 
1.2.
Excluded Assets 
  7

 
1.3.
Assumption of Liabilities 
  9

 
1.4.
Excluded Liabilities 
10

 
1.5.
Non-Assignment of Assigned Contracts. 
10

 
  ARTICLE 2 CONSIDERATION
10

 
2.1.
Consideration 
10

 
2.2.
Deposits 
11

 
2.3.
Guaranty 
11

 
  ARTICLE 3 CLOSING AND DELIVERIES
11

 
 
3.1.
Closing 
11

 
3.2.
Seller’s Deliveries 
11

 
3.3.
Buyer’s Deliveries 
12

 
 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER
13

 
 
4.1.
Corporate Organization 
13

 
4.2.
Authorization and Validity 
13

 
4.3.
No Conflict or Violation 
13

 
4.4.
Governmental Consents and Approvals 
14

 
4.5.
Compliance with Law 
14

 
4.6.
Litigation 
14

 
4.7.
Material Contracts 
14

 
4.8.
Permits 
15

 
4.9.
Environmental Matters 
15

 
4.10.
Owned Real Property 
15

 
4.11.
Employee Benefits 
15

 
4.12.
Insurance 
16

 
4.13.
Utilities. 
16

 
  ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER
16

 
 
5.1.
Corporate Organization 
16

 
5.2.
Authorization and Validity 
16

 
5.3.
No Conflict or Violation 
17

 
5.4.
Consents, Approvals and Notifications 
17

 
5.5.
Availability of Funds 
17

 
5.6.
Adequate Assurances Regarding Assigned Contracts 
17

 
5.7.
Licenses, Permits, etc. 
17

 
5.8.
Investigation by Buyer 
18

 
 
i

--------------------------------------------------------------------------------


 
 ARTICLE 6 COVENANTS OF SELLER
18

 
 
6.1.
Actions Before Closing 
18

 
6.2.
Maintenance of Assets Before the Closing Date 
19

 
6.3.
Sale Order 
19

 
6.4.
Consents and Approvals 
19

 
6.5.
Access to Properties and Records; Confidentiality 
20

 
6.6.
Rejection of Assigned Contracts 
20

 
6.7.
Further Assurances 
20

 
6.8.
Notices 
21

 
6.9.
Casualty Loss 
21

 
  ARTICLE 7 COVENANTS OF BUYER
21

 
 
7.1.
Actions Before Closing Date 
21

 
7.2.
Consents, Approvals and Notifications 
21

 
7.3.
Adequate Assurances Regarding Assigned Contracts 
21

 
7.4.
Cure of Defaults 
22

 
7.5.
Availability of Business Records 
22

 
7.6.
Calpine Marks 
22

 
7.7.
Employee and Benefits Matters 
23

 
7.8.
Notices 
23

 
  ARTICLE 8 BANKRUPTCY PROCEDURES
24

 
 
8.1.
Bankruptcy Actions 
24

 
8.2.
Consultation with Buyer 
24

 
  ARTICLE 9 REGULATORY MATTERS
24

 
 
9.1.
Regulatory Filings 
24

 
9.2.
Cooperation; Confidentiality Agreement 
24

 
9.3.
Objections or Other Challenges 
25

 
9.4.
Permit Transfers 
25

 
  ARTICLE 10 TAXES
26

 
 
10.1.
Taxes Related to Purchase of Assets 
26

 
10.2.
Proration of Real and Personal Property Taxes 
26

 
10.3.
Cooperation on Tax Matters 
26

 
10.4.
Retention of Tax Records 
27

 
10.5.
Allocation of Purchase Price and Purchase Price Allocation Forms 
27

 
10.6.
Unbilled Transactional Taxes 
27

 
  ARTICLE 11 CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES
28

 
 
11.1.
Conditions Precedent to Performance by Seller and Buyer 
28

 
11.2.
Conditions Precedent to Performance by Seller 
28

 
11.3.
Conditions Precedent to the Performance by Buyer 
29

 
 
ii

--------------------------------------------------------------------------------


 
 
  ARTICLE 12 TERMINATION AND EFFECT OF TERMINATION
30

 
 
12.1.
Right of Termination 
30

 
12.2.
Termination Without Default 
30

 
12.3.
Effect of Failure of Seller’s Conditions to Closing 
31

 
12.4.
Effect of Failure of Buyer’s Conditions to Closing 
31

 
12.5.
Damages 
31

 
  ARTICLE 13 MISCELLANEOUS
32

 
 
13.1.
Successors and Assigns 
32

 
13.2.
Governing Law; Jurisdiction 
32

 
13.3.
Disclosure Schedule Supplements 
32

 
13.4.
Warranties Exclusive 
33

 
13.5.
Survival of Representations and Warranties 
33

 
13.6.
No Recourse Against Third Parties 
33

 
13.7.
Mutual Drafting 
34

 
13.8.
Expenses 
34

 
13.9.
Broker’s and Finder’s Fees 
34

 
13.10.
Severability 
34

 
13.11.
Notices 
34

 
13.12.
Amendments; Waivers 
36

 
13.13.
Schedules 
36

 
13.14.
Public Announcements 
36

 
13.15.
Entire Agreement 
36

 
13.16.
Parties in Interest 
37

 
13.17.
Headings 
37

 
13.18.
Construction 
37

 
13.19.
Currency 
37

 
13.20.
Time of Essence 
37

 
13.21.
Counterparts 
37


 
  ARTICLE 14 DEFINITIONS
38

 
 
14.1.
Certain Terms Defined 
38

 
14.2.
All Terms Cross-Referenced 
44




iii 
 

--------------------------------------------------------------------------------

 





EXHIBITS    
  

Exhibit A
 Guaranty
Exhibit B-1
 Form of Bill of Sale
Exhibit B-2
 Form of Assignment and Assumption Agreement
Exhibit B-3
 Form of Deed
Exhibit B-4
 Form of Non-Fee Property Assignment and Conveyance Agreement
Exhibit B-5
 Form of Seller’s Officer’s Certificate
Exhibit B-6
 Form of Non-Foreign Status Certificate
Exhibit C
 Reserved
Exhibit D
 Form of Sale Order
Exhibit E
 Bidding Procedures Order

 


DISCLOSURE SCHEDULES
 

 Schedule 1.1(a)  Owned Real Property  Schedule 1.1(b)   Real Estate Leases
 Schedule 1.1(d)   Entitled Real Property  Schedule 1.1(d)    Equipment
 Schedule 1.1(e)    Supplier Contracts  Schedule 1.1 (f)  Other Contracts
 Schedule 1.1(g)   Inventory  Schedule 1.1(i)   Permits  Schedule 1.2(l)
 Calpine Marks  Schedule 1.2(r)   Excluded Assets  Schedule 1.4    Excluded
Liabilities  Schedule 4.4  Governmental Consents and Approvals  Schedule 4.5 
 Compliance with Law  Schedule 4.6   Litigation  Schedule 4.7   Material
Contracts  Schedule 4.8    License and Permit Exceptions  Schedule 4.9
 Environmental Matters  Schedule 4.11  Employee Benefits Plans  Schedule 4.13   
 Utilities  Schedule 7.4   Cure Amounts  Schedule 11.1(b)   Regulatory Approvals
 Schedule 14.1  Permitted Liens

 

  iv
 

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of January 28, 2008,
is made by and between Calpine Corporation, a Delaware corporation (the
“Seller”), and FirstEnergy Generation Corp., an Ohio corporation (the
“Buyer”).  Capitalized terms used in this Agreement are defined or
cross-referenced in Article 14.
 
BACKGROUND INFORMATION
 
WHEREAS, on December 20, 2005 Seller and its debtor Affiliates, filed voluntary
petitions for relief under the Bankruptcy Code in the Bankruptcy Court;
 
WHEREAS, Seller has determined it is in its best interest to sell the partially
completed power plant located in Fremont, Ohio, which previously did business as
Fremont Energy Center LLC;
 
WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
Buyer desires to purchase from Seller, and Seller desires to sell to Buyer, the
Acquired Assets, in a sale authorized by the Bankruptcy Court pursuant to, inter
alia, sections 105, 363, and 365 of the Bankruptcy Code;
 
WHEREAS, it is intended that the acquisition of the Acquired Assets would be
accomplished through the sale, transfer and assignment of the Acquired Assets by
Seller to Buyer;
 
WHEREAS, Buyer also desires to assume, and Seller desires to assign and transfer
to Buyer, the Assumed Liabilities;
 
NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and undertakings herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Buyer hereby agree as follows:
 
 
ARTICLE 1 
PURCHASE AND SALE OF THE ACQUIRED ASSETS
 
1.1.       Transfer of Acquired Assets.  At the Closing, and upon the terms and
conditions herein set forth, Seller shall sell to Buyer, and Buyer shall acquire
from Seller, all of Seller’s right, title and interest in, to and under the
Acquired Assets free and clear of all Liens, claims and other interests (except
for Permitted Liens and Assumed Liabilities) pursuant to sections 105, 363 and
365 of the Bankruptcy Code. “Acquired Assets” shall mean solely the following
property, but shall exclude the Excluded Assets:
 


 
5

--------------------------------------------------------------------------------

 


(a) the real property owned by Seller and listed on Schedule 1.1(a) of the
disclosure schedules accompanying this Agreement (the “Disclosure Schedules”),
together with any Improvements owned by Seller erected thereon (the “Owned Real
Property”);
 
(b) all of Seller’s rights under the leases of real property (the “Real Estate
Leases”) listed on Schedule 1.1(b) of the Disclosure Schedules (the real
property leased by Seller pursuant to the Real Estate Leases, the “Leased Real
Property”);
 
(c) all of Seller’s rights under the easements, rights of way, real property
licenses, and other real property entitlements listed on Schedule 1.1(c) of the
Disclosure Schedules (the “Entitled Real Property” and, together with the Owned
Real Property and the Leased Real Property, the “Real Property”);
 
(d) all of (i) Seller’s owned equipment, spare parts, machinery, furniture,
fixtures, and other personal property used exclusively in the Power Plant,
located on the Real Property or listed on Schedule 1.1(d) (the “Equipment”); and
(ii) any rights of Seller, to the extent transferable, to the warranties and
licenses received from manufacturers and sellers of the Equipment (if any);
 
(e) all of Seller’s rights under outstanding purchase orders or other similar
Contracts used exclusively in connection with the Power Plant entered into by
Seller with any supplier that are listed on Schedule 1.1(e) of the Disclosure
Schedules (“Supplier Contracts”);
 
(f) all of Seller’s rights under the Contracts (including rights to transmission
credits, if any), and Contracts with respect to the development of the Power
Plant that are listed on Schedule 1.1(f) of the Disclosure Schedules (the “Other
Contracts” and, together with the Real Estate Leases, and the Supplier
Contracts, the “Assigned Contracts”);
 
(g) all (i) inventories of chemicals and gases, supplies, materials and spares
located at or in transit to the Real Property and owned by Seller on the Closing
Date that are used exclusively for the Power Plant or as listed on
Schedule 1.1(g) (the “Inventory”) and (ii) any rights of Seller, to the extent
transferable, to the warranties received from suppliers with respect to such
Inventory;
 
(h) any computer software or systems located at the Owned Real Property and
owned exclusively by Seller and licenses held exclusively by Seller including,
but not limited to, Seller’s Target Solutions inventory control software, solely
to the extent transferable, in each case that pertain solely to the Power Plant;
 


 
6

--------------------------------------------------------------------------------

 


(i) to the extent transferable under applicable Law, all rights of Seller under
the permits, authorizations, approvals, registrations, and licenses relating
exclusively to the Power Plant issued by any Government (and pending
applications for the foregoing) listed on Schedule 1.1(i) of the Disclosure
Schedules (“Permits”);
 
(j) copies, including copies in electronic form, of all Business Records,
including engineering plans and contracts for the development of the Power
Plant;  documents, blueprints, as built plans, specifications, quality assurance
records, inventory records, purchasing reports, and equipment repair,
maintenance and service records of Seller relating to the design, construction,
licensing or operation of the Power Plant, operating safety and maintenance
manuals, inspection reports and environmental assessments.
 
(k) rights to and goodwill represented by the name Fremont Energy Center;
provided, that nothing in this Section 1.1(k) will give Buyer any rights to any
name that includes a Calpine Mark;
 
(l) all assets to be acquired by Buyer pursuant to this Agreement.
 
(m)  the Power Plant, and
 
(n)  if any, Seller’s rights to any Emissions Allowances relating to the Power
Plant.
 
1.2.                 Excluded Assets.  Notwithstanding anything to the contrary
in this Agreement, the Acquired Assets are the only properties and assets
transferred to Buyer under this Agreement.  Without limiting the generality of
the foregoing, the Acquired Assets do not include (i) any right, title or
interest of any Person other than Seller in any property or asset, and (ii) the
properties and assets of Seller listed or described in this Section 1.2 (all
properties and assets not being acquired by Buyer are herein referred to as the
“Excluded Assets”):
 
(a) all of Seller’s cash and cash equivalents, marketable securities, prepaid
expenses, advance payments, surety accounts, deposits and other similar prepaid
items (including for the purchase of natural gas);
 
(b) all of Seller’s accounts and notes receivable as of 11:59 p.m. (local time)
on the Closing Date, if any (the “Accounts Receivable“);
 
(c) assets, property and other rights held or owned by Calpine and its
Affiliates that is (i) not located on the Real Property and (ii) is not used
exclusively by Seller in the development or operation of the Power Plant;
 


 
7

--------------------------------------------------------------------------------

 


(d) forecasts, financial information or financial statements and proprietary
manuals (except rights to use manuals specific to and necessary for the
operation of the Power Plant) prepared by or used by Seller or its Affiliates to
the extent not relating exclusively to the Power Plant;
 
(e) all of Seller’s rights under Contracts that are not Assigned Contracts;
 
(f) all rights to Claims, refunds or adjustments, and all other refunds or
adjustments with respect to Excluded Assets relating to any proceeding before
any Government relating to the period prior to the Closing and all rights to
insurance proceeds or other insurance recoveries (i) that relate to, or are
reimbursement for, Seller’s or Seller’s Affiliate’s expenditures made prior to
the Closing Date or (ii) to the extent relating to Excluded Assets or Excluded
Liabilities;
 
(g) any asset of Seller that would constitute an Acquired Asset (if owned by
Seller on the Closing Date) that is conveyed or otherwise disposed of during the
period from the date hereof until the Closing Date either (i) at the direction
of the Bankruptcy Court or (ii) as otherwise permitted by the terms of this
Agreement;
 
(h) all losses, loss carry forwards and rights to receive refunds, credits and
loss carry forwards with respect to any and all Taxes of Seller incurred or
accrued on or prior to the Closing Date, including interest receivable with
respect thereto;
 
(i) any and all rights, demands, claims, credits, allowances, rebates, causes of
action, known or unknown, pending or threatened (including all causes of action
arising under sections 510, 544 through 551 and 553 of the Bankruptcy Code or
under similar state Laws including fraudulent conveyance claims, and all other
causes of action of a trustee and debtor-in-possession under the Bankruptcy
Code) or rights of set-off (collectively, “Claims”), of Seller or any Affiliate
of Seller arising out of or relating to events prior to the Closing Date (except
to the extent relating to the Assumed Liabilities), including but not limited to
Claims arising out of or relating in any way to the Chapter 11 Case or any of
the transactions contemplated thereby or entered into as a consequence thereof,
including any claims (as defined in section 101(5) of the Bankruptcy Code)
filed, scheduled or otherwise arising in the Chapter 11 Case;
 
(j) all shares of capital stock or other equity interests of Seller and all
Affiliates of Seller;
 
(k) all rights of Seller arising under this Agreement and under any other
agreement between Seller and Buyer entered into in connection with this
Agreement;
 
(l) all rights to or goodwill represented by or pertaining to all names, marks,
trade names, trademarks and service marks incorporating the name Calpine or any
other name set forth on Schedule 1.2(l) (the “Calpine Marks”) and any brand
names or derivatives thereof no matter how used, whether as a corporate name,
domain name or otherwise and including the corporate design logo associated with
any Calpine Mark or variant of any Calpine Mark other than Fremont Energy
Center;
 


 
8

--------------------------------------------------------------------------------

 


(m)  all rights under any Contract, except an Assigned Contract, that has been
guaranteed by Seller or an Affiliate of Seller or to which Seller is a party;
 
(n) all rights under any Contract, except an Assigned Contract, that is, at the
time of Closing, secured by any collateral owned by Seller’s Affiliates,
Excluded Assets, or letters of credit;
 
(o) all Retained Books and Records;
 
(p) all of Seller’s rights to recovery of collateral given to obtain letters of
credit and rights to recover amounts drawn or paid on letters of credit;
 
(q) all amounts due to Seller from any Affiliate of Seller and all rights and
Claims of Seller against any Affiliate of Seller; and
 
(r) any assets set forth on Schedule 1.2(r) of the Disclosure Schedules.
 
1.3.             Assumption of Liabilities.  At the Closing, Buyer shall assume,
and Buyer shall hereafter pay, perform and discharge when due, the liabilities
and obligations of Seller related to the Power Plant as listed below
(collectively, the “Assumed Liabilities”):
 
(a) all liabilities and obligations of Seller under the Assigned Contracts
arising after the Closing Date and the cure costs for such Assigned Contracts as
set forth on Schedule 7.4;
 
(b) all liabilities and obligations of Seller under the Permits arising after
the Closing Date;
 
(c) to the extent provided in Article 10, all liabilities and obligations of
Seller for Transaction Taxes payable in connection with the transactions
contemplated by this Agreement;
 
(d) to the extent provided in Article 10, all liabilities and obligations for
real estate Taxes and assessments with respect to the Acquired Assets that are
not yet due and payable and all liabilities and obligations for any Taxes
relating to the Acquired Assets for periods after the Closing Date;
 
(e) all liabilities and obligations of Seller, any of its Affiliates or any of
their respective Related Persons arising under or relating to any environmental,
health or safety matter (including any liability or obligation arising under any
Environmental Law) relating to the Power Plant and the Acquired Assets arising
after the Closing Date; and
 
(f) all liabilities and obligations relating to or arising from the completion
of construction or the ownership of the Power Plant and the Acquired Assets
after the Closing Date.
 


 
9

--------------------------------------------------------------------------------

 


1.4.                Excluded Liabilities shall retain the following liabilities
(the “Excluded Liabilities”) (i) all liabilities and obligations with respect to
accounts payable (other than those under the Assigned Contracts) arising in
connection with the Acquired Assets and in existence at 11:59 p.m. (local time)
on the Closing Date (the “Accounts Payable”), (ii) liabilities directly and
solely arising in connection with Excluded Assets, (iii) liabilities related to
employees and former employees (except as provided in Section 7.7), (iv)
liabilities which are not Assumed Liabilities, and (v) those listed on Schedule
1.4 of the Disclosure Schedules.
 
1.5.            Non-Assignment of Assigned Contracts.  Anything contained herein
to the contrary notwithstanding, (i) this Agreement shall not constitute an
agreement to assign any Assigned Contract if, after giving effect to the
provisions of sections 363 and 365 of the Bankruptcy Code, an attempted
assignment thereof, without obtaining a Consent, would constitute a breach
thereof or in any way negatively affect the rights of Seller or Buyer, as the
assignee of such Assigned Contract and (ii) no breach of this Agreement shall
have occurred by virtue of such nonassignment.  If, after giving effect to the
provisions of sections 363 and 365 of the Bankruptcy Code, such Consent is
required but not obtained, Seller shall, at Buyer’s sole cost and expense,
cooperate with Buyer in any reasonable arrangement, including Buyer’s provision
of credit support, designed to provide for Buyer the benefits and obligations of
or under any such Assigned Contract, including enforcement for the benefit of
Buyer of any and all rights of Seller against a third party thereto arising out
of the breach or cancellation thereof by such third party; provided, that
nothing in this Section 1.5 shall (x) require Seller to make any significant
expenditure or incur any significant obligation on its own or on Buyer’s behalf
or (y) prohibit Seller from ceasing operations or winding up its affairs
following the Closing.  Any assignment to Buyer of any Assigned Contract that
shall, after giving effect to the provisions of sections 363 and 365 of the
Bankruptcy Code, require the Consent of any third party for such assignment as
aforesaid shall be made subject to such Consent being obtained.  Any contract
that would be an Assigned Contract but is not assigned in accordance with the
terms of this Section 1.5 shall not be considered an “Assigned Contract” for
purposes hereof unless and until such contract is assigned to Buyer following
the Closing Date upon receipt of the requisite consents to assignment and
Bankruptcy Court approval.
 
 
ARTICLE 2 
CONSIDERATION
 
2.1.       Consideration.  The aggregate consideration for the sale and transfer
of the Acquired Assets shall be (a) $253,600,000 in cash (the “Purchase Price”),
which price is payable and deliverable at the Closing in accordance with Section
3.3 and (b) the assumption by Buyer of the Assumed Liabilities.
 


 
10

--------------------------------------------------------------------------------

 


2.2.       Deposits.  Buyer and Seller have executed and delivered the Purchase
Notice, and Buyer has deposited with the Escrow Agent $12,400,000 (the
“Deposit”).  The Deposit shall be held and disbursed pursuant to the terms of
the Master Escrow Agreement, the Purchase Notice, and this Agreement.
 
2.3.       Guaranty.  On the date hereof, the Guarantor has executed and
delivered to Seller the Guaranty substantially in the form of Exhibit A hereto.
 
 
ARTICLE 3
CLOSING AND DELIVERIES
 
3.1.       Closing.  The consummation of the transactions contemplated hereby
(the “Closing”) shall take place at the offices of Kirkland & Ellis LLP, 153
East 53rd Street, New York, New York at 10:00 a.m. EST on the third Business Day
following the satisfaction or waiver by the appropriate party of all the
conditions contained in Article 11 hereof, or on such other date or at such
other place and time as may be agreed to by the parties hereto (the “Closing
Date”).  The Closing will be deemed to be effective at 11:59 p.m. (local time)
on the Closing Date.
 
3.2.       Seller’s Deliveries
 
(a) The sale, transfer, assignment and delivery by Seller of the Acquired Assets
to Buyer, as herein provided, shall be effected on the Closing Date.  At the
Closing, Seller shall deliver to Buyer the following documents which shall be
consistent with the terms of this Agreement:
 
(i) a bill of sale with respect to the Acquired Assets (other than the Assigned
Contracts, Permits, Real Property and assets set forth in Sections 1.1(d)(ii)
and 1.1(g)(ii)), duly executed by Seller and in the form of Exhibit B-1 hereto
 
(ii) an assignment and assumption agreement with respect to the Assigned
Contracts and Assumed Liabilities, duly executed by Seller and in the form of
Exhibit B-2 hereto;
 
(iii) the Business Records (it being understood that any Business Records
located at the Power Plant need not be physically delivered, but shall be deemed
delivered at the Closing), provided that, for any Business Records not located
at the Power Plant, Seller shall be entitled to deliver such Business Records to
Buyer promptly after the Closing Date;
 


 
11

--------------------------------------------------------------------------------

 

 
(iv) the deeds with respect to the Owned Real Property, duly executed by Seller
and in the form of Exhibit B-3 hereto;
 
(v) an assignment and conveyance agreement with regard to the Real Estate
Leases, duly executed by Seller and in the form of Exhibit B-4 hereto;
 
(vi) a secretary’s certificate certifying as to the resolutions of the board of
directors of Seller approving and authorizing this Agreement and the
transactions contemplated by this Agreement and in the form of Exhibit B-5
hereto;
 
(vii) an affidavit of non-foreign status that complies with section 1445 of the
Code, duly executed by Seller and in the form of Exhibit B-6 hereto.  
 
(b) Notwithstanding anything in this Agreement or any Ancillary Agreement to the
contrary, Seller’s obligation to convey to Buyer all rights of Seller under the
Permits listed on Schedule 1.1(i) shall consist of providing: (i) if required by
Law, notices of intent to transfer the Permit to Buyer in accordance with the
Government regulations governing such Permit transfer, (ii) information as
required by the Government regulations governing such Permit transfer and (iii)
assistance to Buyer in obtaining the transfer of such Permits in accordance with
Section 6.7.
 
3.3.       Buyer’s Deliveries.  On the Closing Date, in payment for the Acquired
Assets:
 
(a) the Escrow Agent shall pay to Seller the Deposit in accordance with the
terms of the Master Escrow Agreement and the Purchase Notice, by wire transfer
of immediately available funds to a bank account designated by Seller in writing
to Buyer (the “Seller’s Account”);
 
(b) Buyer shall pay to Seller the Purchase Price, reduced by the amount of the
Deposit paid pursuant to Section 3.3(a), by wire transfer of immediately
available funds to Seller’s Account;
 
(c) Buyer shall execute and deliver to Seller an instrument of assumption of
liabilities with respect to the Assumed Liabilities substantially in the form of
the Assumption Agreement attached as Exhibit B-2 hereto; and
 
(d) Buyer shall execute and deliver to Seller an assignment and conveyance
agreement with regard to the Real Estate Leases, in the form of Exhibit B-4
hereto.
 


 
12

--------------------------------------------------------------------------------

 


 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER
 
With respect to the Acquired Assets and the Power Plant, Seller hereby
represents and warrants to Buyer as follows, except in all cases as disclosed in
the Disclosure Schedules, as the same may be amended or modified in accordance
with Section 13.3 hereof:
 
4.1.       Corporate Organization.  Seller is duly organized and validly
existing under the Laws of the jurisdiction of its organization.  Subject to any
necessary authority from the Bankruptcy Court, Seller has all requisite power
and authority to own its properties and assets and to conduct its business as
now conducted and to perform all of its obligations under this Agreement.
 
4.2.       Authorization and Validity.  Subject to the Bankruptcy Court’s entry
of the Sale Order and the receipt of the Consents set forth on Schedule 4.4 of
the Disclosure Schedules, Seller has all requisite power and authority to enter
into this Agreement and the Purchase Notice to which it is or will be a party
and, to carry out its obligations hereunder and thereunder.  Subject to the
entry of the Sale Order, the execution and delivery of this Agreement and the
Purchase Notice and the performance by Seller of its obligations hereunder and
thereunder have been duly authorized by all necessary action by the board of
directors of Seller, and no other proceedings on the part of Seller are
necessary to authorize such execution, delivery and performance.  This Agreement
and the Purchase Notice have been duly executed by Seller and, subject to the
Bankruptcy Court’s entry of the Sale Order, constitutes its valid and binding
obligation, enforceable against it in accordance with the terms herein and
therein.
 
4.3.       No Conflict or Violation.  Subject to (a) the receipt of all Consents
set forth on Schedule 4.4 of the Disclosure Schedules and (b) the Bankruptcy
Court’s entry of the Sale Order, the execution, delivery and performance by
Seller of this Agreement do not and will not (i) violate or conflict with any
provision of the bylaws or certificate of incorporation (or equivalent
organizational documents) (collectively, the “Organizational Documents”) of
Seller, (ii) violate any provision of law, regulation, rule or other legal
requirement of any Government (“Law”) or any order, judgment or decree of any
court or Government (“Order”) applicable to Seller, or (iii) violate or result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any Assigned Contract, which violation, conflict, breach or
default in any such case would reasonably be expected to have a Material Adverse
Effect.  
 


 
13

--------------------------------------------------------------------------------

 


4.4.       Governmental Consents and Approvals.  Schedule 4.4 of the Disclosure
Schedules sets forth a true and complete list of each Consent and each
declaration to or filing or registration with any Government that is required in
connection with the execution and delivery of this Agreement and the Purchase
Notice by Seller or the performance by Seller of its obligations hereunder or
thereunder, the failure of which to obtain would reasonably be expected to have
a Material Adverse Effect.
 
4.5.       Compliance with Law.  Except as set forth on Schedule 4.5 of the
Disclosure Schedules and as may result from the Chapter 11 Case, since December
31, 2002, Seller has not received written notice of any violation of any Law
(other than with respect to Environmental Law, as to which the only
representations and warranties made by Seller are those contained in
Section 4.9) with respect to the Power Plant, nor is Seller in default with
respect to any Order, applicable to any of the Acquired Assets, other than
violations and defaults the consequences of which would not reasonably be
expected to have a Material Adverse Effect.
 
4.6                                 Litigation.  As of the date of this
Agreement and except as set forth on Schedules 4.6 or 4.9 of the Disclosure
Schedules, there are no Claims, suits or proceedings pending or, to the
Knowledge of Seller, threatened in writing, before any Government brought by or
against Seller that, if adversely determined, could reasonably be expected to
have a Material Adverse Effect or materially impair the ability of Seller to
consummate the transactions contemplated by this Agreement.
 
                 4.7.       Material Contracts
 
   (a)  Schedule 4.7 of the Disclosure Schedules sets forth a complete and
correct list of each of the Assigned Contracts that:\
 
   
        (i)   creates a right to lease, use or occupy real estate that is
material to the Power Plant or the Acquired Assets; or

 

 
   
       (ii)  the consequences of a default under or termination of such Assigned
Contract would reasonably be expected to have a Material Adverse Effect
(collectively, the “Material Contracts”).

 
                                                      (b) Other than as set
forth on Schedule 4.7 of the Disclosure Schedules, neither Seller nor, to
Seller’s Knowledge, any other party to any of the Material Contracts has
commenced any action against any of the parties to such Material Contracts or
given or received any written notice of any material default or violation under
any Material Contract that was not withdrawn or dismissed, except only for those
defaults that will be cured in accordance with the Sale Order (or that need not
be cured under the Bankruptcy Code to permit the assumption and assignment of
the Assigned Contracts).  To Seller’s Knowledge, each of the Material Contracts
is, or will be at the Closing, valid, binding and in full force and effect
against Seller, except as otherwise set forth on Schedule 4.7 of the Disclosure
Schedules.


 
14

--------------------------------------------------------------------------------

 


4.8.       Permits.  Schedule 4.8(a) of the Disclosure Schedules sets forth a
complete and correct list of all material Permits and all pending applications
therefor obtained by Seller in connection with the Power Plant or the Acquired
Assets.  As of the date of this Agreement, except as set forth on Schedule
4.8(b) and as would not reasonably be expected to have a Material Adverse
Effect, each such Permit is valid and in full force and effect, and is not
subject to any pending or, to Seller’s Knowledge, threatened administrative or
judicial proceeding to revoke, cancel, suspend or declare such Permit invalid in
any respect.
 
4.9.       Environmental Matters.  To Seller’s Knowledge, except as set forth on
Schedule 4.9 of the Disclosure Schedules:
 
(a) Seller is in compliance with applicable Environmental Laws applicable to the
Power Plant, except where such non-compliance would not reasonably be expected
to have a Material Adverse Effect.
 
(b) Since December 31, 2002, Seller has not received a written complaint, Order,
directive, Claim, request for information, citation or notice of violation from
any Government or any other Person relating to any actual or alleged
noncompliance with or liability under any Environmental Law with respect to any
release, spill, leak, discharge or emission of any Hazardous Materials to the
air, surface water, groundwater or soil of the Real Property, except where such
matter would not reasonably be expected to have a Material Adverse Effect.
 
(c) The representations and warranties contained in this Section 4.9 are the
only representations and warranties made by Seller with respect to matters
arising under Environmental Laws or relating to Hazardous Materials.
 
4.10.                             Owned Real Property.  Schedule 1.1(a) of the
Disclosure Schedules sets forth a complete and correct list of all material real
property owned in whole or in part (and states the ownership percentage of all
partially owned real property) by Seller and used in connection with the
operation of the Power Plant.  Seller has made available to Buyer, to the extent
within Seller’s possession or control, a copy of all certificates of occupancy
for the Owned Real Property and a copy of any variance granted with respect to
the Owned Real Property pursuant to applicable zoning laws or ordinances, all of
which documents are true and complete copies thereof.  Seller has made available
to Buyer all material existing surveys or topographical maps for the Owned Real
Property, title policies, engineering reports and Environmental Reports in
Seller’s possession or control.
 
4.11.                             Employee Benefits.  Set forth on Schedule 4.11
of the Disclosure Schedules is a list of all Employee Benefit Plans which Seller
maintains or to which Seller contributes for the Employee.
 


 
15

--------------------------------------------------------------------------------

 


4.12.                     Insurance.  All material policies of property, damage,
fire, liability, workers’ compensation and other forms of insurance owned or
held by Seller and insuring the Acquired Assets are in full force and effect,
all premiums with respect thereto covering the periods up to the date as of
which this representation is being made have been paid, and no written notice of
cancellation, non-renewal or termination has been received with respect to any
such policy which has not replaced on substantially similar terms prior to the
date of such cancellation.
 
4.13.                             Utilities.  Seller has no Knowledge of and has
not received any notice of the curtailment of any utility service supplied to
the Real Property.  Except as set forth on Schedule 4.13, to Seller’s Knowledge,
all water and all electrical, telecommunication, sanitary and storm sewer and
drainage lines, systems and hook ups located upon, under, at or adjacent to the
Real Property necessary for the operation of the facilities as currently
contemplated and for construction of the Power Plant are installed and connected
under valid permits.
 
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller as follows, except in all cases
as disclosed in the Disclosure Schedules.
 
5.1.       Corporate Organization.  Buyer is an Ohio corporation, duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation, and has all requisite power and authority to
own its properties and assets and to conduct its business as now conducted.
 
5.2.            Authorization and Validity.  Buyer has all requisite power and
authority to enter into this Agreement and to execute and deliver the Purchase
Notice and to carry out its obligations hereunder and thereunder.  The execution
and delivery of this Agreement and the Purchase Notice and the performance of
Buyer’s obligations hereunder and thereunder have been duly authorized by all
necessary action by the board of directors of Buyer, and no other proceedings on
the part of Buyer are necessary to authorize such execution, delivery and
performance.  This Agreement and the Purchase Notice have been duly executed by
Buyer and constitutes its valid and binding obligation, enforceable against it
in accordance with the terms herein and therein, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar laws affecting or relating to the
enforcement of creditors’ rights generally and subject, as to enforceability, to
general principles of equity.
 


 
16

--------------------------------------------------------------------------------

 


5.3.       No Conflict or Violation.  The execution, delivery and performance by
Buyer of this Agreement and the execution and delivery of the Purchase Notice
does not and will not violate or conflict with any provision of the
Organizational Documents of Buyer and does not and will not violate any
provision of Law, or any Order applicable to Buyer, nor will it result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Material Contract to which Buyer is a party or by which it is bound or
to which any of its properties or assets is subject.
 
5.4.       Consents, Approvals and Notifications.  The execution, delivery and
performance of this Agreement and the Purchase Notice by Buyer does not require
the Consent of, or filing with or notification of, any Government or any other
Person except:  (a) for the Regulatory Approvals listed on Schedule 11.1(b) of
the Disclosure Schedules; (b) for entry of the Sale Order by the Bankruptcy
Court; or (c) for such Consents and filings, the failure to obtain or make would
not reasonably be expected to have a material adverse effect on the ability of
Buyer to consummate the transactions contemplated hereby.
 
5.5.       Availability of Funds.  Buyer (a) has, and on the Closing Date will
have, sufficient funds available to finance and consummate the transactions
contemplated by this Agreement.
 
5.6.            Adequate Assurances Regarding Assigned Contracts.  Buyer is and
will be capable of satisfying the conditions contained in sections 365(f)(2)(B)
of the Bankruptcy Code with respect to the Assigned Contracts.
 
5.7.                                Licenses, Permits, etc.  Buyer has, or will
have as of the Closing Date, all licenses, permits, franchises and authority,
whether from a Government or otherwise, including Regulatory Approvals, and has
provided any requisite notice to customers necessary to purchase the Acquired
Assets and to assume the Assumed Liabilities.
 


 
17

--------------------------------------------------------------------------------

 


5.8.                                Investigation by Buyer.  Buyer has conducted
its own independent review and analysis of (i) the Acquired Assets and the Power
Plant (including the business, operations, technology, financial condition and
prospects related to the operation of the Acquired Assets and the Power Plant),
(ii) the Assumed Liabilities and (iii) the value of such Acquired Assets. Buyer
acknowledges that Seller has provided Buyer with access to the personnel,
properties, premises and records of the Acquired Assets for this purpose.  Buyer
has conducted its own independent review of all Orders of, and all motions,
pleadings, and other submissions to, the Bankruptcy Court in connection with the
Chapter 11 Case.  Buyer acknowledges that the price being paid under this
Agreement for the Acquired Assets is the fair value for acquiring the Acquired
Assets under the circumstances and that such value, rather than replacement
cost, is the appropriate measure of damages if and to the extent Buyer may have
had any recourse for any failure to deliver the Acquired Assets in accordance
with the terms of this Agreement.  In entering into this Agreement, Buyer has
relied solely upon its own investigation and analysis, and Buyer acknowledges
that (a) neither Seller nor any of its Related Persons or Affiliates makes or
has made any representation or warranty, either express or implied, as to the
accuracy or completeness of any of the information provided or made available to
Buyer or any of its Related Persons or Affiliates, except as and only to the
extent expressly set forth in Article 4 (which are subject to the limitations
and restrictions contained in this Agreement), and (b) to the fullest extent
permitted by Law, neither Seller nor any of its Related Persons or Affiliates
shall have any liability or responsibility whatsoever to Buyer or its Related
Persons or Affiliates on any basis (including in contract or tort, under
securities Laws or otherwise) based upon any information provided or made
available, or statements made, to Buyer or Related Persons or Affiliates (or any
omissions therefrom), including in respect of the specific representations and
warranties of Seller set forth in this Agreement, except, with regard to Seller,
as and only to the extent expressly set forth in Article 4 (which are subject to
the limitations and restrictions contained in this Agreement).  Buyer has no
knowledge of any condition, event or circumstance that constitutes a breach of
any representation, warranty or covenant of Seller in this Agreement.
 
 
ARTICLE 6  
COVENANTS OF SELLER
 
Seller hereby covenants to Buyer as follows:
 
6.1.       Actions Before Closing.  Seller shall use commercially reasonable
efforts to perform and satisfy all conditions to Buyer’s obligations to
consummate the transactions contemplated by this Agreement that are to be
performed or satisfied by Seller under this Agreement.
 


 
18

--------------------------------------------------------------------------------

 


6.2.       Maintenance of Assets Before the Closing Date
 
                      (a) Without the prior written consent of Buyer or the
authorization of the Bankruptcy Court, after notice and a hearing, between the
date hereof and the Closing Date, Seller shall not, except as required or
expressly permitted pursuant to the terms hereof or of any Ancillary Agreement,
(i) make any material change in the Acquired Assets, taken as a whole, or (ii)
enter into any material transaction other than in the Ordinary Course of
Business consistent with past practices.  Without limitation of the foregoing,
except as may be required by the Bankruptcy Court, from the date hereof until
the Closing, Seller shall use commercially reasonable efforts to maintain the
Acquired Assets in substantially the same manner as conducted by Seller in the
Ordinary Course of Business, taking into account business exigencies arising as
a result of Seller’s financial condition and status as a filer under Chapter 11
of the Bankruptcy Code.
 
                                      (b) Without limiting the generality of
Section 6.2(a), prior to the Closing Seller shall not, and shall not permit its
Affiliates to, without the prior written consent of Buyer: (i) sell, lease or
transfer any of the Acquired Assets or parts thereof, (ii) amend, modify,
terminate or change in any material respects any Assigned Contract, (iii) fail
to maintain in full force and effect insurance policies covering the Acquired
Assets, in form and amount consistent with past practice or (iv) grant a
consensual Lien (other than a Permitted Lien) on the Acquired Assets.
 
                              (c) In the event Seller is directed by the
Bankruptcy Court to convey or dispose of an asset that would be an Acquired
Asset, Calpine shall either provide the proceeds of such asset conveyance to
Buyer or reduce the Purchase Price by the fair market value of such asset.
 
6.3.       Sale Order.  Seller shall use commercially reasonable efforts to
obtain entry by the Bankruptcy Court of an Order in the form of Exhibit D hereto
(the “Sale Order”).
 
6.4.       Consents and Approvals.  Seller shall use commercially reasonable
efforts to obtain all necessary material consents, waivers, authorizations and
approvals of all Governments, and of all other Persons, required to be obtained
by Seller in connection with the execution, delivery and performance by them of
this Agreement.
 


 
19

--------------------------------------------------------------------------------

 


6.5.       Access to Properties and Records; Confidentiality.  Seller shall
afford to Buyer, and to the accountants, counsel and representatives of Buyer,
reasonable access during normal business hours throughout the period prior to
the Closing Date (or the earlier termination of this Agreement pursuant to
Article 12) to all books and records of Seller relating to the Acquired Assets
and the Power Plant if (w) permitted under Law (x) such books and records are
not subject to confidentiality agreements, (y) disclosing such books and records
would not adversely affect any attorney client, work product or similar
privilege and (z) such books and records do not relate to any confidential
proprietary models or other information of Seller or any of its Affiliates
pertaining to energy project evaluation, energy or natural gas price curves or
projections or other economic or other predictive models.  Upon reasonable prior
notice, Seller shall also afford Buyer reasonable access, during normal business
hours, to all Acquired Assets throughout the period prior to the Closing
Date.  The rights of access contained in this Section 6.5 are granted subject
to, and on, the following terms and conditions:  (A) any such investigation
shall not include physical testing or samplings; (B) during the period from the
date hereof to the Closing Date, all information provided to Buyer or its agents
or representatives by or on behalf of Seller or their agents or representatives
(whether pursuant to this Section 6.5 or otherwise) shall be governed by and
subject to the Confidentiality Agreement, dated as of May 24, 2007, by and among
Buyer and  Seller (the “Confidentiality Agreement”); (C) such rights of access
shall not affect or modify the conditions set forth in Article 11 in any way;
and (D) all such rights of access shall be at Buyer’s sole cost, expense and
risk; and Buyer shall indemnify Seller for any damages, suits, claims,
proceedings, fines, judgments, costs or expenses (including attorneys’ fees and
incidental, consequential or punitive damages (collectively, “Losses”)) that
Seller or any third party may suffer as a result of Buyer’s exercise of its
rights under this Section 6.5; and (E) Buyer shall comply with and adhere to all
of Seller’s safety policies and procedures.
 
6.6.                        Rejection of Assigned Contracts.  Seller shall not
reject any Assigned Contracts pursuant to the Chapter 11 Case without the prior
written consent of Buyer.
 
6.7.       Further Assurances.  Upon the request and at the sole expense of
Buyer at any time before or after the Closing Date, Seller shall execute and
deliver such documents and take such actions as Buyer or its counsel may
reasonably request to effectuate the purposes of this Agreement including,
maintaining Permits.  Upon the request and at the sole expense of Buyer, Seller
shall reasonably cooperate with Buyer’s attempt to obtain a bridge agreement
that would enable Buyer to utilize software on any computers which make up part
of the Acquired Assets, provided that, Seller shall have no obligation to (i)
expend any funds or (ii) provide such software or an equivalent or replacement
thereof should Buyer fail to obtain the rights to use any software.  Seller
shall notify Buyer as to any software being removed from computers which make up
part of the Acquired Assets, allow Buyer to have personnel present during such
removal, and coordinate such removal with Buyer to ensure preservation of all
data on any such computers.
 


 
20

--------------------------------------------------------------------------------

 


6.8.       Notices.  Seller shall provide Buyer with prompt written notice of
Seller’s Knowledge of (i) any breach of any representation or warranty by Buyer
or (ii) any other material failure by Buyer to comply with the obligations of
this Agreement.
 
6.9.       Casualty Loss.  Notwithstanding any provision in this Agreement to
the contrary, if, before the Closing, all or any portion of the Acquired Assets
is (a) condemned or taken by eminent domain, or (b) a material portion is
damaged or destroyed by fire or other casualty, Seller shall notify Buyer
promptly in writing of such fact, and (i) in the case of condemnation or taking,
Seller shall assign or pay, as the case may be, any proceeds thereof to Buyer at
the Closing, and (ii) in the case of fire or other casualty, Seller shall either
restore such damage or assign the insurance proceeds therefrom to Buyer at
Closing.  If Seller chooses to assign the insurance proceeds to Buyer, Seller
agrees that the Purchase Price shall be reduced by the amount of the deductible
for the insurance policy paying proceeds to Seller for such
loss.  Notwithstanding the foregoing, the provisions of this Section 6.9 shall
not in any way modify Buyer’s other rights under this Agreement, including any
applicable right to terminate the Agreement if any condemnation, taking, damage
or other destruction resulted in a Material Adverse Effect.
 
 
ARTICLE 7  
COVENANTS OF BUYER
 
Buyer hereby covenants to Seller as follows:
 
7.1.       Actions Before Closing Date.  Buyer shall use commercially reasonable
efforts to perform and satisfy all conditions to Seller’s obligations to
consummate the transactions contemplated by this Agreement that are to be
performed or satisfied by Buyer under this Agreement.
 
7.2.       Consents, Approvals and Notifications.  Buyer shall use commercially
reasonable efforts to obtain all consents and approvals of all Governments, and
all other Persons, required to be obtained by Buyer and provide notifications to
all Persons required to be notified by Buyer to effect the transactions
contemplated by this Agreement.  Buyer shall promptly take all actions as are
reasonably requested by Seller to assist in obtaining the Bankruptcy Court’s
entry of the Sale Order, including furnishing affidavits, financial information
or other documents or information for filing with the Bankruptcy Court and
making Buyer’s employees and representatives available to testify before the
Bankruptcy Court.
 
7.3.       Adequate Assurances Regarding Assigned Contracts.  With respect to
each Assigned Contract, to the extent requested by the Bankruptcy Court, Seller
or the counterparty to such Assigned Contract, Buyer shall provide the
Bankruptcy Court, Seller or such counterparty, as the case may be, adequate
assurance of the future performance of such Assigned Contract by Buyer.
 


 
21

--------------------------------------------------------------------------------

 


7.4.       Cure of Defaults.  Buyer shall, on or prior to the Closing, cure any
and all defaults under the Assigned Contracts that are required to be cured
under the Bankruptcy Code and set forth on Schedule 7.4, so that such Assigned
Contracts may be assumed by Seller and assigned to Buyer in accordance with the
provisions of section 365 of the Bankruptcy Code.  To the extent the cure costs
for the Assigned Contracts exceed the amounts set forth on Schedule 7.4 as of
the date of this Agreement, the Seller will be solely responsible for the
payment of such additional amounts.
 
7.5.       Availability of Business Records.  After the Closing Date, Buyer
shall provide to Seller and Related Persons (after reasonable notice and during
normal business hours and without charge to Seller) access to all Business
Records for periods prior to the Closing and shall preserve such Business
Records until the later of (a) six (6) years after the Closing Date or (b) the
required retention period for all government contact information, records or
documents.  Such access shall include access to any information in electronic
form to the extent reasonably available.  Buyer acknowledges that Seller has the
right to retain originals or copies of Business Records for periods prior to the
Closing.  Prior to destroying any Business Records for periods prior to the
Closing, Buyer shall notify Seller thirty (30) days in advance of any such
proposed destruction of its intent to destroy such Business Records, and Buyer
will permit Seller to retain such Business Records.  With respect to any
litigation and claims that are Excluded Liabilities, Buyer shall render all
reasonable assistance that Seller may request in defending such litigation or
claim and shall make available to Seller’s personnel most knowledgeable about
the matter in question.  If after the Closing Buyer (or any Affiliate or
creditor of Buyer) shall receive any payment or revenue that belongs to Seller
pursuant to this Agreement, Buyer shall promptly remit or caused to be remitted
the same to Seller, without set-off or deduction of any kind or nature.
 
7.6.       Calpine Marks.  The Calpine Marks may appear on some of the Acquired
Assets, including on signage.  Buyer acknowledges and agrees that it does not
have and, upon consummation of the transactions contemplated by this Agreement,
will not have, any right, title, interest, license or other right to use the
Calpine Marks.  Buyer will promptly after the Closing Date use its commercially
reasonable efforts to remove the Calpine Marks from, or cover or conceal the
Calpine Marks on, the Acquired Assets other than Business Records, or otherwise
refrain from the use and display of the Acquired Assets other than Business
Records on which the Calpine Marks are affixed.  On or after the Closing, the
Business Records shall not be held out as Business Records of Seller.
 


 
22

--------------------------------------------------------------------------------

 


7.7.                                Employee and Benefits Matters
 
(a) Intent to Employ.  Buyer shall have the right at least five (5) Business
Days after the entry of the Sales Order on the Bankruptcy Court’s docket to
interview the Employee, and shall then notify Seller at least thirty (30) days
prior to the Closing Date (or such shorter period as available) whether Buyer
intends to cause Employee to be employed by it or its Affiliate.  If Buyer
elects to so employ Employee (hereinafter referred to as the “Accepting
Employee“), such employment offer shall be at the same or substantially similar
position.  The employment offer will be timed with the intention of making the
Accepting Employee’s first day of employment effective as of the Closing
Date.  However, employment will be contingent upon the Accepting Employee’s
passing of a pre-employment physical, drug test, drivers license and background
check and Employee’s executing of such agreements dealing with confidentiality,
conflicts of interest and other matters as Buyer shall require.  Nothing herein
shall prevent Seller or its Affiliates from offering employment to Employee if
Buyer elects not to employ Employee pursuant to the foregoing.
 
(b) Employment Offer.  Such offer of employment shall be at the same base salary
applicable to the Accepting Employee as of October 12, 2007 and Buyer shall not
reduce such base salary during the 12-month period following the Closing so long
as Employee is employed during such period.  Buyer also agrees, or shall cause
its applicable Affiliate, to provide the Accepting Employee and his covered
dependents with welfare and retirement benefits that are the same as those for
the employees of Buyer or its Affiliate.  Accepting Employee’s employment with
Buyer or its Affiliate, as the case may be, will be “at-will” and nothing
contained in this Agreement or any other communication shall constitute a
contract of employment and Employee shall not be a third party beneficiary of
this Agreement.
 
(c) Benefit Plans.  Accepting Employee will be enrolled in Buyer’s, or its
applicable Affiliate’s, benefit and retirement plan(s) on the first day of
employment.  Benefits will be effective on the date specified in the official
plan documents.  To the extent permitted under HIPAA law and Buyer’s, or its
applicable Affiliate’s, welfare benefit plans, Buyer shall , or cause its
Affiliate, to waive pre-existing condition requirements, evidence of
insurability provisions, waiting period requirements or any similar provisions
under any welfare benefit plans maintained for the Accepting Employee after the
Closing Date.
 
(d) Welfare Benefit Claims.  Claims of the Accepting Employee and his eligible
beneficiaries and dependents for medical, dental, prescription drug, life
insurance, Worker’s Compensation, and/or other welfare benefits (“Welfare
Benefits“) that are incurred before the Closing Date shall be the sole
responsibility of Seller and Seller’s welfare benefit plans.  Seller shall
provide any COBRA or other notices required under Seller’s welfare benefit and
retirement plans.
 
7.8.       Notices.  Buyer shall provide Seller with prompt written notice of
Buyer’s knowledge of (i) any breach of any representation or warranty by Seller
or (ii) any other material failure by Seller to comply with the obligations of
this Agreement.
 


 
23

--------------------------------------------------------------------------------

 


 
ARTICLE 8
BANKRUPTCY PROCEDURES
 
8.1.       Bankruptcy Actions.  Seller shall use its reasonable best efforts to
obtain the entry of the Sale Order on the Bankruptcy Court’s docket.  Buyer
covenants and agrees that it shall reasonably cooperate with Seller in
connection with furnishing information or documents to Seller to satisfy the
requirements of adequate assurance of future performance under section
365(f)(2)(B) of the Bankruptcy Code.
 
8.2.       Consultation with Buyer.  To the extent practicable, Seller shall
provide Buyer, at least three (3) days in advance of filing with the Bankruptcy
Court, a draft of any motions, orders or other pleadings that Seller proposes to
file with the Bankruptcy Court in connection with this Agreement.  To the extent
practicable, Seller shall reasonably cooperate with Buyer, and consider in good
faith the views of Buyer, with respect to all such filings.
 
 
ARTICLE 9
REGULATORY MATTERS
 
Buyer hereby covenants to Seller, and Seller hereby covenants to Buyer, as
follows:
 
9.1.       Regulatory Filings.  Subject to the terms and conditions of this
Agreement, each party shall use its reasonable best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary under
applicable Laws to consummate the transactions contemplated by this Agreement.
 
9.2.                Cooperation; Confidentiality Agreement.  In connection with
the efforts referenced in Section 9.1 to obtain all requisite approvals and
authorizations for the transactions contemplated by this Agreement, any
Antitrust Law, or any state law, each of the parties shall use reasonable best
efforts to (a) cooperate with each other in connection with any filing or
submission and in connection with any investigation or other inquiry, including
any proceeding initiated by a private party; (b) keep the other parties informed
in all material respects of any material communication received by such party
from, or given by such party to, any Government and of any material
communication received or given in connection with any proceeding by a private
party, in each case regarding any of the transactions contemplated hereby and
(c) permit the other party to review any material communication given to it by,
and consult with each other in advance of any meeting or conference with any
Government, including in connection with any proceeding by a private party.  The
foregoing obligations in this Section 9.2 shall be subject to the
Confidentiality Agreement and any attorney-client, work product or other
privilege, and each of the parties hereto shall coordinate and cooperate fully
with the other parties hereto in exchanging such information and providing such
assistance as such other parties may reasonably request in connection with the
foregoing.  The parties will not take any action that will have the effect of
delaying, impairing or impeding the receipt of any required authorizations,
consents, Orders or approvals.  “Antitrust Law” means the Sherman Act, as
amended, the Clayton Act, as amended, the HSR Act, the Federal Trade Commission
Act, as amended, and all other Laws and Orders that are designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or lessening of competition through merger
or acquisition.  
 


 
24

--------------------------------------------------------------------------------

 


9.3.       Objections or Other Challenges.  If any objections are asserted with
respect to the transactions contemplated hereby under any Antitrust Law or if
any suit is instituted by any Government or any private party challenging any of
the transactions contemplated hereby as violative of any Antitrust Law or if the
filing pursuant to Section 9.1 is reasonably likely to be rejected or
conditioned by federal or a state Government, each of the parties shall use
reasonable best efforts to resolve such objections or challenge as such
Government or private party may have to such transactions, including to vacate,
lift, reverse or overturn any Order, whether temporary, preliminary or
permanent, so as to permit consummation of the transactions contemplated by this
Agreement.  Without limiting the generality of the foregoing, Buyer shall
promptly take and diligently pursue any or all of the following actions to the
extent necessary to eliminate any concerns on the part of, or to satisfy any
conditions imposed by, any Government with jurisdiction over the enforcement of
any applicable Law, including any Antitrust Law and applicable state Law,
regarding the legality of Buyer’s acquisition of the Acquired Assets or the
Assumed Liabilities:  (a) entering into negotiations, providing information,
making proposals, entering into and performing agreements or submitting to
Orders, or, pursuant to any such agreement or Order or otherwise, selling or
otherwise disposing of, or holding separate (through the establishment of a
trust or otherwise), particular assets or categories of assets (including, after
the Closing, any of the Acquired Assets), or operations (including, after the
Closing, the Acquired Assets or any portion thereof), of Buyer or any of its
Affiliates; (b) using its reasonable best efforts to prevent the entry in a
judicial or administrative proceeding brought under any Law, including any
Antitrust Law, applicable federal or state Law, by any Government or any other
Person of any permanent, temporary or preliminary injunction or other Order that
would make consummation of the acquisition of all or a portion of the Acquired
Assets or the Assumed Liabilities in accordance with the terms of this Agreement
unlawful or that would prevent or delay such consummation; (c) taking promptly
and diligently pursuing, in the event that an injunction or Order has been
issued as referred to in Section 9.3(b), any and all steps, including the appeal
thereof, the posting of a bond and/or the steps contemplated by Section 9.3(b),
necessary to vacate, modify or suspend such injunction or Order so as to permit
such consummation as promptly as possible and (d) promptly take and diligently
pursue all other actions and do all other things necessary and proper to avoid
or eliminate each and every impediment under any Law, including any Antitrust
Law, that may be asserted by any Government or any other Person to the
consummation of the acquisition of the Acquired Assets or the Assumed
Liabilities by Buyer in accordance with the terms of this Agreement.
 
9.4.       Permit Transfers.  Prior to and following the Closing, Seller shall
provide commercially reasonable assistance to Buyer to assist Buyer in (i)
obtaining or (ii) the transfer of Permits from Seller to Buyer.  Any and all
fees required by any Government or any Person to obtain or for the transfer of a
Permit shall be the sole responsibility of Buyer.
 


 
25

--------------------------------------------------------------------------------

 


 
ARTICLE 10 
TAXES
 
10.1.                             Taxes Related to Purchase of Assets.  All
state and local sales, use, gross-receipts, transfer, gains, excise, value-added
or other similar Taxes in connection with the transfer of the Acquired Assets
and the assumption of the Assumed Liabilities, and all recording and filing fees
that may be imposed by reason of the sale, transfer, assignment and delivery of
the Acquired Assets and are not exempt under section 1146(a) of the Bankruptcy
code (collectively, “Transaction Taxes”), shall be paid by Buyer on or prior to
their due date.
 
10.2.                             Proration of Real and Personal Property
Taxes.  All real and personal property taxes and assessments on the Acquired
Assets for any taxable period commencing prior to the day immediately preceding
the Closing Date (the “Adjustment Date”) and ending after the Adjustment Date (a
“Straddle Period”) shall be prorated between Buyer and Seller as of the close of
business on the Adjustment Date based on the best information then available,
with (a) Seller being liable for such Taxes attributable to any portion of a
Straddle Period ending prior to the Adjustment Date and (b) Buyer being liable
for such Taxes attributable to any portion of a Straddle Period beginning on or
after the Adjustment Date.  Information available after the Adjustment Date that
alters the amount of Taxes due with respect to the Straddle Period will be taken
into account and any change in the amount of such Taxes shall be prorated
between Buyer and Seller as set forth in the next sentence.  All such prorations
shall be allocated so that items relating to the portion of a Straddle Period
ending prior to the Adjustment Date shall be allocated to Seller based upon the
number of days in the Straddle Period prior to the Adjustment Date and items
related to the portion of a Straddle Period beginning on or after the Adjustment
Date shall be allocated to Buyer based upon the number of days in the Straddle
Period from and after the Adjustment Date; provided, however, that the parties
shall allocate any real property Tax in accordance with Section 164(d) of the
Code.  The amount of all such prorations that must be paid in order to convey
the Acquired Assets to Buyer free and clear of all Liens other than Permitted
Liens shall be calculated and paid on the Closing Date; all other prorations
shall be calculated and paid as soon as practicable thereafter.
 
10.3.             Cooperation on Tax Matters.  Seller and Buyer shall (and shall
cause their respective Affiliates to) cooperate fully with each other and make
available or cause to be made available to each other for consultation,
inspection and copying (at such other party’s expense) in a timely fashion such
personnel, Tax data, relevant Tax Returns or portions thereof and filings,
files, books, records, documents, financial, technical and operating data,
computer records and other information as may be reasonably required (a) for the
preparation by such other party of any Tax Returns or (b) in connection with any
Tax audit or proceeding including one party (or an Affiliate thereof) to the
extent such Tax audit or proceeding relates to or arises from the transactions
contemplated by this Agreement.
 


 
26

--------------------------------------------------------------------------------

 


10.4.             Retention of Tax Records.  After the Closing Date and until
the expiration of all statutes of limitation applicable to Seller’s liabilities
for Taxes, Buyer shall retain possession of all accounting, business, financial
and Tax records and information that (a) relate to the Acquired Assets and are
in existence on the Closing Date and (b) come into existence after the Closing
Date but relate to the Acquired Assets before the Closing Date, and Buyer shall
give Seller notice and a reasonable opportunity to retain any such records in
the event that Buyer determines to destroy or dispose of them during such
period.  In addition, from and after the Closing Date, Buyer shall provide to
Seller and their Related Persons (after reasonable notice and during normal
business hours and without charge to Seller) access to the books, records,
documents and other information relating to the Acquired Assets as Seller may
reasonably deem necessary to (i) properly prepare for, file, prove, answer,
prosecute and defend any Tax Return, claim, filing, tax audit, tax protest,
suit, proceeding or answer or (ii) administer or complete any cases under
chapter 11 of the Bankruptcy Code of or including Seller.  Such access shall
include access to any computerized information systems that contain data
regarding the Acquired Assets.
 
10.5.             Allocation of Purchase Price and Purchase Price Allocation
Forms.  The Purchase Price, the Assumed Liabilities and other relevant items
shall be allocated among the Acquired Assets and among Seller in accordance with
Section 1060 of the Code.  Buyer shall prepare and deliver to Seller an
allocation schedule setting forth Buyer’s determination of the allocation (the
“Allocation Schedule”) within 60 days after the date hereof, which Allocation
Schedule shall be subject to the reasonable approval of Seller.  The Allocation
Schedule shall identify the transferor and transferee thereof, and shall be
prepared in accordance with Treas. Reg. Section 1.1060-1 (or any comparable
provision of state or local tax Law) or any successor provision.  The parties
agree that they will report the federal, state, local and other Tax consequences
of the purchase and sale hereunder (including in filings on IRS Form 8594) in a
manner consistent with such allocation and that they will not take any position
inconsistent therewith in connection with any Tax Return, refund claim,
litigation or otherwise, unless and to the extent required to do so pursuant to
applicable law.  Seller and Buyer shall cooperate in the filing of any forms
(including Form 8594) with respect to such allocation.  Notwithstanding any
other provision of this Agreement, this Section 10.5 shall survive any
termination or expiration of this Agreement.
 
10.6.                             Unbilled Transactional Taxes.  If a Tax
assessment is levied upon any party by an authorized tax jurisdiction for
unbilled transactional Taxes that are the obligation of the other party under
this Agreement, then the non-assessed party shall reimburse the assessed party
for those taxes including any interest and penalty.
 


 
27

--------------------------------------------------------------------------------

 


 
ARTICLE 11
CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES
 
11.1.                             Conditions Precedent to Performance by Seller
and Buyer.  The respective obligations of Seller and Buyer to consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
waiver (other than the condition contained in Section 11.1(a), the satisfaction
of which cannot be waived), on or prior to the Closing Date, of the following
conditions:
 
(a) Sale Order.  The Bankruptcy Court shall have entered the Sale Order, and no
Order staying, reversing, modifying or amending the Sale Order shall be in
effect on the Closing Date.
 
(b) Regulatory Approvals.  The Regulatory Approvals on Schedule 11.1(b) of the
Disclosure Schedules shall have been obtained and requisite notice has been
provided by Buyer to relevant Government authorities.
 
(c) No Violation of Orders.  No preliminary or permanent injunction or other
Order that declares this Agreement, the Master Escrow Agreement, or the Purchase
Notice invalid or unenforceable in any respect or that prevents the consummation
of the transactions contemplated hereby or thereby shall be in effect.
 
11.2.                             Conditions Precedent to Performance by
Seller.  The obligations of Seller to consummate the transactions contemplated
by this Agreement are subject to the satisfaction, on or before the Closing
Date, of the following conditions, any one or more of which may be waived by
Seller in its sole discretion:
 
(a) Representations and Warranties of Buyer.  All representations and warranties
made by Buyer in this Agreement shall be true and correct in all material
respects on and as of the Closing Date as if again made by Buyer on and as of
such date (or, if made as of a specific date, at and as of such date), and
Seller shall have received a certificate dated the Closing Date and signed by
the President or a Vice President of Buyer to that effect.
 
(b) Performance of the Obligations of Buyer.  Buyer shall have performed in all
material respects all obligations required under this Agreement to be performed
by it on or before the Closing Date (except with respect to the obligation to
pay the Purchase Price in accordance with the terms of this Agreement, which
obligation shall be performed in all respects as required under this Agreement),
and Seller shall have received a certificate dated the Closing Date and signed
by the President or a Vice President of Buyer to that effect.
 


 
28

--------------------------------------------------------------------------------

 


(c) Cure of Defaults.  Buyer shall, on or prior to the Closing, have cured any
and all defaults under the Assigned Contracts that are required to be cured
under the Bankruptcy Code and have provided all assurances of future performance
required to be provided by Buyer hereunder, so that the Assigned Contracts may
be assumed by Seller and assigned to Buyer in accordance with the provisions of
section 365 of the Bankruptcy Code.
 
(d) Buyer’s Deliveries.  Buyer shall have delivered, and Seller shall have
received, all of the items set forth in Section 3.3 of this Agreement.
 
11.3.                              Conditions Precedent to the Performance by
Buyer.  The obligations of Buyer to consummate the transactions contemplated by
this Agreement are subject to the satisfaction, on or before the Closing Date,
of the following conditions, any one or more of which may be waived by Buyer in
its sole discretion:
 
(a) Representations and Warranties of Seller.  The representations and
warranties made by Seller in Article 4 of this Agreement shall be true and
correct as of the Closing, in each case as though made at and as of such time
(or, if made as of a specific date, at and as of such date), except to the
extent such failures to be true and correct do not constitute a Material Adverse
Effect, and Buyer shall have received a certificate dated the Closing Date and
signed by the President or a Vice President of Seller to that effect.
 
(b) Performance of the Obligations of Seller.  Seller shall have performed in
all respects all obligations required under this Agreement to be performed by
them on or before the Closing Date, except for such failures to perform that do
not constitute a Material Adverse Effect, and Buyer shall have received a
certificate dated the Closing Date and signed by the President or a Vice
President of Seller to that effect.
 
(c) Material Adverse Effect.  No Material Adverse Effect shall have occurred and
be continuing.
 
(d) Bankruptcy Matters.  The Sale Order shall have been entered by the
Bankruptcy Court and such order shall have become a Final Order.
 
(e) Seller’s Deliveries.  Seller shall have delivered, and Buyer shall have
received, all of the items set forth in Section 3.2 of this Agreement other than
those Business Records to be delivered after the Closing.
 


 
29

--------------------------------------------------------------------------------

 


 
ARTICLE 12  
TERMINATION AND EFFECT OF TERMINATION
 
12.1.                              Right of Termination.  Notwithstanding
anything to the contrary contained herein, this Agreement may be terminated only
as provided in this Article 12.  In the case of any such termination, the
terminating party shall give notice to the other party specifying the provision
pursuant to which the Agreement is being terminated.
 
12.2.                             Termination Without Default
 
(a) This Agreement may be terminated at any time before Closing:
 
 (i) by mutual written consent of Seller and Buyer;
 
     (ii) by Buyer, if a Sale Order has not been entered within 90 days after
the entry of the Bidding Procedures Order;
 
                    (iii) by Buyer, on any date that is more than 365 days after
the date hereof (the “Termination Date”), if any condition contained in
Section 11.1 has not been satisfied or waived as of such time;
provided, however, that Buyer shall not have the right to terminate this
Agreement under this Section 12.2(a)(iii) if Buyer’s failure to fulfill any of
its obligations under this Agreement is the reason that the Closing has not
occurred on or before said date;
 
                    (iv)  by Seller, on any date that is after the Termination
Date, if any condition contained in Section 11.1 has not been satisfied or
waived as of such time; provided, however, that Seller shall not have the right
to terminate this Agreement under this Section 12.2(a)(iv) if Seller’s failure
to fulfill any of their obligations under this Agreement is the reason that the
Closing has not occurred on or before said date; or
 
                    (v)  by either Buyer or Seller, immediately upon an Order
becoming final and non-appealable that declares this Agreement or the Purchase
Notice invalid or unenforceable in any material respect or that prevents the
consummation of the transactions contemplated hereby or thereby (a “Termination
Order”); provided, however, that neither Seller nor Buyer shall have the right
to terminate this Agreement pursuant to this Section 12.2(a)(v) if such party or
any of its Affiliates has sought entry of, or has failed to use all commercially
reasonable efforts to oppose entry of, such Termination Order.
 


 
30

--------------------------------------------------------------------------------

 


(b) If this Agreement is terminated pursuant to Section 12.2(a), (i) the
Deposit, together with any interest accrued thereon less fees and expenses of
the Escrow Agent, shall be returned to Buyer, (ii) this Agreement shall become
null and void and have no effect (other than this Article 12, Article 13 and
Article 14, which shall survive termination) and (iii) none of Seller, Buyer or
any of their respective Related Persons shall have any liability or obligation
arising under or in connection with this Agreement.
 
12.3.       Effect of Failure of Seller’s Conditions to Closing 
 
                         (a) Seller may terminate this Agreement at any time
after the Termination Date and before Closing if any condition contained in
Section 11.2(a), Section 11.2(b) or Section 11.2(c) has not been satisfied or
waived by Seller as of such time; provided, however, that Seller shall not have
the right to terminate this Agreement under this Section 12.3 if Seller’s
failure to fulfill any of its obligations under this Agreement has been the
reason that the Closing has not been consummated on or before such date.
 
(b) If this Agreement is terminated pursuant to this Section 12.3, Buyer
acknowledges that a monetary remedy may be inadequate or impracticable and that
Seller may have been caused irreparable harm and, if Seller so determines,
Seller shall have the right, subject to the waiver by Seller or satisfaction of
the conditions contained in Section 11.1, to obtain an Order requiring Buyer to
specifically perform all of its obligations under this Agreement.
 
(c) If Seller determines that a monetary remedy is adequate and practicable,
Seller may terminate this Agreement, retain the Deposit, together with any
interest accrued thereon and pursue any other remedies available to Seller at
Law.
 
12.4.       Effect of Failure of Buyer’s Conditions to Closing.  Buyer may
terminate this Agreement at any time after the Termination Date and before
Closing if any condition contained in Section 11.3 has not been satisfied or
waived as of such time; provided, however, that Buyer shall not have the right
to terminate this Agreement under this Section 12.4 if Buyer’s failure to
fulfill any of its obligations under this Agreement has been the reason that the
Closing has not been consummated on or before said date.  If this Agreement is
terminated pursuant to this Section 12.4: (i) the Deposit, together with any
interest accrued thereon less any fees and expenses of the Escrow Agent, shall
be returned to Buyer, (ii) this Agreement shall become null and void and have no
effect (other than this Article 12, Article 13 and Article 14, which shall
survive termination) and (iv) except as provided in this Section 12.4, none of
Seller, Buyer or any of their respective Related Persons shall have any
liability or obligation arising under or in connection with this Agreement.
 
12.5.       Damages.  In no event shall Seller or its Affiliates have any
liability to Buyer or any other Person for any special, consequential or
punitive damages, and any such claim, right or cause of action for any damages
that are special, consequential or punitive or for specific performance of this
Agreement is hereby fully waived, released and forever discharged.
 


 
31

--------------------------------------------------------------------------------

 


 
ARTICLE 13 
MISCELLANEOUS
 
13.1.          Successors and Assigns.  Except as otherwise provided in this
Agreement, no party hereto shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto, and any such attempted assignment without such prior written consent
shall be void and of no force and effect.  This Agreement shall inure to the
benefit of and shall be binding upon the successors and permitted assigns of the
parties hereto.
 
13.2.          Governing Law; Jurisdiction.  This Agreement shall be construed,
performed and enforced in accordance with, and governed by, the Laws of the
State of New York (without giving effect to the principles of conflicts of Laws
thereof), except to the extent that the Laws of such State are superseded by the
Bankruptcy Code; provided that, the validity and enforceability of all
conveyance documents or instruments executed and delivered pursuant to this
Agreement insofar as they affect title to real property shall be governed by and
construed in accordance with the Laws of the jurisdiction in which such property
is located.  For so long as Seller is subject to the jurisdiction of the
Bankruptcy Court, the parties hereto irrevocably elect as the sole judicial
forum for the adjudication of any matters arising under or in connection with
the Agreement, and consent to the exclusive jurisdiction of, the Bankruptcy
Court.  After Seller is no longer subject to the jurisdiction of the Bankruptcy
Court, any legal action or proceeding with respect to this Agreement or the
transactions contemplated hereby may be brought in the courts of the State of
New York sitting in Manhattan or of the United States for the Southern District
of New York, and by execution and delivery of this Agreement, each of the
Parties consents to the non-exclusive jurisdiction of those courts.  Each of the
Parties irrevocably waives any objection, including any objection to the laying
of venue or based on the grounds of forum non conveniens, which it may now or
hereafter have to the bringing of any action or proceeding in such jurisdiction
in respect of this Agreement or the transactions contemplated hereby.
 
13.3.          Disclosure Schedule Supplements.  From time to time prior to the
Closing, Seller shall supplement or amend the Disclosure Schedules to this
Agreement with respect to any matter that, if existing, occurring or known at
the date of this Agreement, would have been required to be set forth or
described in the Disclosure Schedules.  The Disclosure Schedules shall be deemed
amended by all such supplements and amendments for all purposes, unless within
ten (10) days from the receipt of such supplement or amendment Buyer provides
notice in good faith that the facts described in such supplement or amendment
will have a Material Adverse Effect on the Acquired Assets.  If Buyer provides
such notice, the Disclosure Schedules shall be deemed amended by all such
supplements and amendments for all purposes, except for purposes of determining
whether the conditions set forth in Section 11.3(a) of the Agreement have been
satisfied.
 


 
32

--------------------------------------------------------------------------------

 


13.4.          Warranties Exclusive.  The representations and warranties
contained herein are the only representations or warranties given by Seller and
all other express or implied warranties are disclaimed.  Without limiting the
foregoing, Buyer acknowledges that the Acquired Assets are conveyed “AS IS,’’
“WHERE IS” and “WITH ALL FAULTS” and that all warranties of merchantability,
usage or suitability or fitness for a particular purpose are
disclaimed.  Without limiting the foregoing, Buyer further acknowledges that no
material or information provided by or communications made by Seller or its
agents will create any representation or warranty of any kind, whether express
or implied, with respect to the Acquired Assets and the title thereto, the
operation of the Acquired Assets, or the prospects (financial and otherwise),
risks and other incidents of the Power Plant, including without limitation the
actual or rated generating capability of the Power Plant or the ability of Buyer
to generate or sell electrical energy.
 
13.5.          Survival of Representations and Warranties
 
None of the representations or warranties of Seller set forth in this Agreement
or in any certificate delivered pursuant to Section 11.3(a) or Section 11.3(b)
shall survive the Closing.
 
13.6.          No Recourse Against Third Parties
 
Buyer agrees for itself and for all of its officers, directors,  shareholders,
Affiliates, attorneys, agents and any other parties making any claim by, through
or under the rights of such persons (collectively, the “Buyer Group”) that no
member of Buyer Group shall have any rights against any officer, director,
shareholder, Affiliate, attorney or agent of Seller (each, individually, a
“Non-Recourse Person”) for any Losses that any member of Buyer Group may suffer
in connection with this Agreement.  Buyer and all members of Buyer Group hereby
waive any rights, recourse or remedy against Seller under any Environmental
Laws, including any arising under the Comprehensive Environmental Response,
Compensation and Liability Act, any analogous state law, or the common law, with
respect to any environmental health or safety matter relating to the Acquired
Assets in the Power Plant.  If any member of Buyer Group makes a claim against
any person or entity that is not a Non-Recourse Person (a “Third Person”) that
in any way gives rise to a claim by such Third Person against any Non-Recourse
Person asserting that such Non-Recourse Person is or may be liable to such Third
Person with respect to any Losses arising in connection with this Agreement
(whether by way of indemnification, contribution, or otherwise on any theory
whatever) (a “Claim Over”), such member of Buyer Group shall reduce or credit
against any judgment or settlement such member of Buyer Group may obtain against
such Third Person the full amount of any judgment or settlement such Third
Person may obtain against the Non-Recourse Person on such Claim Over, and shall,
as part of any settlement with such Third Person, obtain from such Third Person
for the benefit of such Non-Recourse Person a satisfaction in full of such Third
Person’s Claim Over against the Non-Recourse Person.
 


 
33

--------------------------------------------------------------------------------

 


13.7.          Mutual Drafting.  This Agreement is the result of the joint
efforts of Buyer and Seller, and each provision hereof has been subject to the
mutual consultation, negotiation and agreement of the parties and there is to be
no construction against either party based on any presumption of that party’s
involvement in the drafting thereof.
 
13.8.          Expenses.  Except as otherwise provided herein, each of the
parties hereto shall pay its own expenses in connection with this Agreement and
the transactions contemplated hereby, including any legal and accounting fees,
whether or not the transactions contemplated hereby are consummated.  Buyer
shall pay the cost of all Transaction Taxes payable upon or in connection with,
and all surveys, title insurance policies and title reports obtained in
connection with, this Agreement and the transactions contemplated thereby and
all filing fees required to be paid in connection with any filings made or
notices given pursuant to any Antitrust Law.
 
13.9.          Broker’s and Finder’s Fees.  Each of the parties represents and
warrants that it has not dealt with any broker or finder in connection with any
of the transactions contemplated by this Agreement in a manner so as to give
rise to any claims against the other party for any brokerage commission,
finder’s fees or other similar payout except that Seller has retained Miller
Buckfire & Co., LLC and will pay Miller Buckfire & Co., LLC such fees as are
approved by the Bankruptcy Court.
 
13.10.            Severability.  In the event that any part of this Agreement is
declared by any court or other judicial or administrative body to be null, void
or unenforceable, said provision shall survive to the extent it is not so
declared, and all of the other provisions of this Agreement shall remain in full
force and effect only if, after excluding the portion deemed to be
unenforceable, the remaining terms shall provide for the consummation of the
transactions contemplated hereby in substantially the same manner as originally
set forth at the later of the date this Agreement was executed or last amended.
 
13.11.            Notices.  All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given:  (a) on the date of service if served personally on the
party to whom notice is to be given; (b) on the day of transmission if sent via
facsimile transmission to the facsimile number given below, and telephonic
confirmation of receipt is obtained promptly after completion of transmission;
(c) on the day after delivery to Federal Express or similar overnight courier or
the Express Mail service maintained by the United States Postal Service or (d)
on the fifth day after mailing, if mailed to the party to whom notice is to be
given, by first class mail, registered or certified, postage prepaid and
properly addressed, to the party as follows:
 




 
34

--------------------------------------------------------------------------------

 


If to Seller:


Calpine Corporation
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Attention:  General Counsel
Facsimile:  (713) 353-9131


Copy to:


Kirkland & Ellis LLP
655 Fifteenth Street, N.W.
Washington, D.C. 20005-5793
Attention:  Mitchell F. Hertz
Facsimile:  (202) 874-5200


and


Kirkland & Ellis LLP
777 South Figueroa Street
Los Angeles, California 90017-5800
Attention:  Bennett L. Spiegel
Facsimile:  (213) 680-8500


If to Buyer:


FirstEnergy Generation Corp.
76 South Main Street
Akron, Ohio  44308
Attention: President
Facsimile: (330) 384-3875


Copy to:
FirstEnergy Corp.
76 South Main Street, Ste 1500
Akron, OH 44308
Attention: Rick C. Giannantonio
Facsimile:  (330) 384-3875


And


Brouse McDowell
1001 Lakeside Avenue
Suite 1600
Cleveland, Ohio  44114
Attn:  Patricia A. Gajda and Marc B. Merklin
Facsímile:  (216) 830-6807


Any party may change its address for the purpose of this Section 13.11 by giving
the other party written notice of its new address in the manner set forth above.
 


 
35

--------------------------------------------------------------------------------

 


13.12.            Amendments; Waivers.  This Agreement may be amended or
modified, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
parties hereto, or in the case of a waiver, by the party waiving
compliance.  Any waiver by any party of any condition, or of the breach of any
provision, term, covenant, representation or warranty contained in this
Agreement, in any one or more instances, shall not be deemed to be nor construed
as a furthering or continuing waiver of any such condition, or of the breach of
any other provision, term, covenant, representation or warranty of this
Agreement.
 
13.13.                            Schedules.  Seller may, at its option, include
in the Disclosure Schedules items that are not material, and any such inclusion,
or any references to dollar amounts, shall not be deemed to be an acknowledgment
or representation that such items are material or would cause a Material Adverse
Effect, to establish any standard of materiality or to define further the
meaning of such terms for purposes of this Agreement.  Information disclosed in
the Disclosure Schedules shall constitute a disclosure for all purposes of the
section for which such disclosure was made and each other section for which such
disclosure is readily apparent.
 
13.140.                          Public Announcements.  No party shall make any
press release or public announcement concerning the transactions contemplated by
this Agreement without the prior written approval of the other parties, unless a
press release or public announcement is required by Law or Order of the
Bankruptcy Court.  If any such announcement or other disclosure is required by
Law or Order of the Bankruptcy Court, the disclosing party shall give the
nondisclosing party or parties prior notice of, and an opportunity to comment
on, the proposed disclosure.  The parties acknowledge that Seller shall file
this Agreement with the Bankruptcy Court in connection with obtaining the Sale
Order.
 
13.15.                            Entire Agreement.  This Agreement, the Master
Escrow Agreement, the Purchase Notice and the Confidentiality Agreement contain
the entire understanding among the parties hereto with respect to the
transactions contemplated hereby and supersede and replace all prior and
contemporaneous agreements and understandings, oral or written, with regard to
such transactions.  All Schedules hereto and any documents and instruments
delivered pursuant to any provision hereof are expressly made a part of this
Agreement as fully as though completely set forth herein.
 


 
36

--------------------------------------------------------------------------------

 


13.16.                            Parties in Interest.  Nothing in this
Agreement is intended to confer any rights or remedies under or by reason of
this Agreement on any Persons other than Seller and Buyer and their respective
successors and permitted assigns.  Nothing in this Agreement is intended to
relieve or discharge the obligations or liability of any third Persons to Seller
or Buyer.  No provision of this Agreement shall give any third Persons any right
of subrogation or action over or against Seller or Buyer.
 
13.17.                            Headings.  The article and section headings in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
 
13.18.                            Construction.  Unless the context of this
Agreement otherwise requires, (i) words of any gender include the other gender,
(ii) words using the singular or plural number also include the plural or
singular number, respectively, (iii) the terms “hereof,” “herein,” “hereby,” and
derivative or similar words refer to this entire Agreement as a whole and not to
any other particular article, section or other subdivision, (iv) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation,” (v) “shall,” “will,” or “agrees” are mandatory, and
“may” is permissive, and (vi) “or” is not exclusive.
 
13.19.                            Currency.  Except where otherwise expressly
provided, all amounts in this Agreement are stated and shall be paid in United
States currency.
 
13.20.                            Time of Essence.  Time is of the essence of
this Agreement.
 
13.21.                            Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
shall constitute the same agreement.  This Agreement and any signed agreement
entered into in connection herewith or contemplated hereby, and any amendments
hereto or thereto, to the extent signed and delivered by facsimile (or
equivalent electronic transmission, including by email of a .pdf copy thereof),
shall be treated in all manner and respects as an original contract and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.
 


 
37

--------------------------------------------------------------------------------

 


 
ARTICLE 14 
DEFINITIONS
 
14.1.                              Certain Terms Defined.  As used in this
Agreement, the following terms shall have the following meanings:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such first Person where “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of a Person, through the ownership of voting securities, by contract,
as trustee, executor or otherwise.
 
“Assumption Agreement” means the agreement substantially in the form of Exhibit
B hereto.
 
“Bankruptcy Code” means Title 11 of the United States Code.
 
“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York or such other court having jurisdiction over the Chapter 11
Case originally administered in the United States Bankruptcy Court of the
Southern District of New York.
 
“Bidding Procedures Order” means the order of the Bankruptcy Court entered on
December 19, 2007 at Docket No. 7254 and attached as Exhibit E hereto.
 
“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by Law or other Governmental action to close.
 
“Business Records” means all books, files and records to the extent they apply
exclusively to the Acquired Assets and the Power Plant, including customer
lists, historical customer files, reports, plans, data, accounting and tax
records, test results, product specifications, drawings, diagrams, training
manuals, engineering data, safety and environmental reports and documents,
maintenance schedules, operating and production records, inventory records,
business plans, and marketing and all other studies, documents and records but
excluding any Retained Books and Records.
 
“Chapter 11 Case” means, collectively, the cases commenced and to be commenced
by Seller under chapter 11 of the Bankruptcy Code in the Bankruptcy Court.
 
“Clayton Act” means Title 15 of the United States Code §§ 12-27 and Title 29 of
the United States Code §§ 52-53, as amended.
 


 
38

--------------------------------------------------------------------------------

 


“Code” means the Internal Revenue Code of 1986, as amended.
 
“Consent” means any consent, approval, authorization, qualification, waiver or
notification of a Government.
 
“Contract” means any written or oral contract, agreement, license, sublicense,
lease, sublease, mortgage, instruments, guaranties, commitment, undertaking or
other similar arrangement, whether express or implied.
 
“Emission Allowances“ means all authorizations to emit specified units of
pollutants or Hazardous Material from the Power Plant, which units are
established by any Government authority with jurisdiction over the Power Plant
under (a) an air pollutant control and emission reduction program designed to
mitigate global warming or interstate or intrastate transport of or the emission
of air pollutants, (b) a program designed to mitigate the impairment of surface
waters, watersheds or groundwater or (c) any pollution reduction program with a
similar purpose, in each case regardless of whether the Government authority
establishing such authorizations designates such authorizations by a name other
than “Allowance.”
 
“Employee” means Kevin Florence, the current manager of the Power Plant.
 
“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA § 3(3)) and any other material employee benefit plan, program
or arrangement of any kind maintained, sponsored or contributed to by Seller.
 
“Environmental Laws” means all currently existing and future federal, state,
provincial, municipal, local and foreign statutes, ordinances, rules, Orders,
regulations, remediation standards, and other provisions having the force of law
for protection of the environment, including the federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. Sec.
9601 et seq., as amended, the federal Resource Conservation and Recovery Act, 42
U.S.C. Sec. 6901 et seq., as amended, and related state statutes.
 
“Environmental Reports” means any environmental sampling or report performed
specifically to test compliance with any Environmental Laws, and any and all
Phase I or II environmental assessments, in each case which Seller has received
from an un-Affiliated third party within the last three (3) years with respect
to the Power Plant and the Owned Real Property; provided, Environmental Reports
shall not include any safety, health and environmental audit reports, or
internal investigation reports, prepared under the direction of Seller’s legal
department and privileged under the attorney-client privilege, attorney
work-product privilege, or state or federal environmental self-auditing
privilege or policy.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 


 
39

--------------------------------------------------------------------------------

 


“ERISA Affiliate” means any entity treated as a single employer with Seller
pursuant to Section 414 of the Code.
 
“Escrow Agent” means Union Bank of California, N.A., the escrow agent under the
Master Escrow Agreement.
 
“Existing Survey” means that certain plat of a survey provided by Seller to
Buyer and  covering all or part of the Owned Real Property.
 
“Existing Title Policy” means that certain proforma title policy provided by
Seller to Buyer and covering all or part of the Owned Real Property.
 
“Federal Trade Commission Act” means the Federal Trade Commission Act (15 U.S.C.
§ 41 et seq.), as amended, and the rules and regulations promulgated thereunder.
 
“Final Order” or “Final Orders” means any Order of a Government, the Bankruptcy
Court or other court of competent jurisdiction after all opportunities for
rehearing, reargument, petition for certiorari and appeal are exhausted or
expired and any requests for rehearing have been denied, and that has not been
revised, stayed, enjoined, set aside, annulled, reversed, remanded, modified or
superseded, with respect to which any required waiting period has expired, and
to which all conditions to effectiveness prescribed therein or otherwise by law
or Order have been satisfied; provided, however, that no Order shall fail to be
a Final Order solely because of the possibility that a motion pursuant to Rule
60 of the Federal Rules of Civil Procedure or Bankruptcy Rule 9024 may be filed
with respect to such Order.  In the case of the Sale Order, a Final Order shall
also consist of an Order as to which an appeal, notice of appeal or motion for
rehearing or new trial has been filed but as to which Buyer, in its sole
discretion, elects to proceed with Closing.
 
“Government” means any agency, division, subdivision, audit group, procuring
office or governmental or regulatory authority in any event or any adjudicatory
body thereof, of the United States, any state thereof or any foreign government.
 
“Guaranty” means the Guaranty of the Guarantor substantially in the form of
Exhibit A hereto.
 
“Guarantor” means FirstEnergy Corp., an Ohio corporation.
 
“Hazardous Materials” means and includes any hazardous or toxic substance or
waste or any contaminant or pollutant regulated under Environmental Laws,
including, but not limited to, “hazardous substances” as currently defined by
the Federal Comprehensive Environmental Response Compensation and Liability Act
of 1980, as amended, “hazardous wastes” as currently defined by the Resource
Conservation and Recovery Act, as amended, natural gas petroleum products or
byproducts and crude oil.
 


 
40

--------------------------------------------------------------------------------

 


“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15
U.S.C. §§ 15c-15h, 18a), as amended.
 
“Improvements” means the buildings, improvements and structures now existing on
the Real Property or demised under the Real Estate Leases, but only to the
extent such buildings, improvements and structures constitute fixtures under
applicable law.
 
“Knowledge of Seller”, “Seller’s Knowledge” or any other similar term or
knowledge qualification means the present actual knowledge of Kevin Florence.
 
“Lien” means any mortgage, pledge, charge, security interest, encumbrance, lien
(statutory or other) or conditional sale agreement.
 
“Master Escrow Agreement” means the escrow agreement by and among Seller, Buyer
and Union Bank of California, N.A., relating to the Deposit.
 
“Material Adverse Effect” means a state of facts, event, change or effect on the
physical condition of the Acquired Assets, or the enforceability of any Assigned
Contract, that results in a material adverse effect on the combined operations
and value of the Acquired Assets but excluding any state of facts, event, change
or effect caused by events, changes or developments relating to: (i) changes of
Laws, including those governing national, regional, state or local electric
transmission or distribution systems, (ii) strikes, work stoppages or other
labor disturbances, (iii) increases in costs of commodities or supplies,
including fuel, (iv) effects of weather or meteorological events, (v) the
transactions contemplated by this Agreement or the announcement thereof;
(vi) changes in constructions costs; (vii) changes or conditions affecting the
industries in which the Acquired Assets are a part generally (including any
change or condition (x) generally affecting the international, national or
regional or local electric generating, transmission or distribution industry (y)
generally affecting the international, national, regional or local wholesale or
retail markets for electric power or (z) resulting from changes in the
international, national, regional or local fuel markets for the type of fuel
used at the Power Plant); (viii) changes in economic, regulatory or political
conditions generally; (ix) changes resulting from any motion, application,
pleading or Order filed under or in connection with, the Chapter 11 Case or any
motion, application, pleading or Order filed by any Government applicable to
providers of generation, transmission or distribution of electricity generally;
or (x) any act(s) of war or of terrorism other than such event or occurrences
that cause material physical damage to the Power Plant or transmission services
thereto.
 
“Ordinary Course of Business” means, with respect to the Power Plant, the
maintenance thereof consistent with prior practices with respect to the future
construction and operation thereof and prudent health, safety and environmental
practices, and taking into account the status and quality of the Power Plant.
 
 
41

--------------------------------------------------------------------------------


 
 
    “Permitted Liens” means:  (i) all Liens in existence on the date of this
Agreement set forth on Schedule 14.1 of the Disclosure Schedules; (ii) Liens for
Taxes, assessments and Government or other similar charges that are not yet due
and payable or that, although due and payable, are being contested in good
faith; (iii) Liens included in the Assumed Liabilities; (iv) Liens that will
attach to the proceeds of this sale under this Agreement pursuant to section 363
of the Bankruptcy Code; (v) such covenants, conditions, restrictions, easements,
encroachments or encumbrances, or any other state of facts, that do not
materially interfere with the present occupancy of the Real Property or the use
of such Real Property as it has been used by Seller prior to the Closing Date;
(vi) zoning, building codes and other land use laws regulating the use of
occupancy of Owned Real Property or the activities conducted thereon which are
imposed by any governmental authority having jurisdiction over Owned Real
Property; (vii) a lessor’s interest in, and any mortgage, pledge, security
interest, encumbrance, lien (statutory or other) or conditional sale agreement
on or affecting a lessor’s interest in, property underlying any of the Real
Estate Leases; (viii) restrictions and regulations imposed by any Government
authority or any local, state, regional, national or international reliability
council, or any independent system operator or regional transmission
organization with jurisdiction over Seller or the Power Plant; (ix) exceptions,
restrictions, easements, charges, rights-of-way and monetary and non-monetary
encumbrances which are set forth in any license; (x) exceptions and related
matters set forth in the Existing Survey; and (xi) the matters set forth in
[Schedule B, items 3,4,5,6 and 8] of the Existing Title Policy.
 
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
Government.
 
“Power Plant” means the approximately 70% complete, nominal 707 MW gas-fired
combined cycle electric generating facility primarily located in Fremont,
Ohio including all Owned Real Property, equipment, electrical transformers,
pipeline and electrical interconnection facilities (including water discharge
facilities and water injection facilities) related thereto.
 
“Purchase Notice” means Exhibit A of the Master Escrow Agreement, as executed
and delivered by Buyer and Calpine.
 
“Regulatory Approvals” means state public utility commission and/or
notifications of other related Government authorities with respect to the
consummation of the transactions contemplated hereby.
 
“Related Person” means, with respect to any Person, all past, present and future
directors, officers, members, managers, stockholders, employees, controlling
persons, agents, professionals, attorneys, accountants, investment bankers,
Affiliates or representatives of any such Person.
 


 
42

--------------------------------------------------------------------------------

 


“Retained Books and Records” means (i) all corporate seals, minute books,
charter documents, corporate stock record books, original tax and financial
records and such other files, books and records to the extent they  relate to
any of the Excluded Assets or Excluded Liabilities or the organization,
existence, capitalization or debt financing of Seller or of any Affiliate of
Seller, (ii) all books, files and records that would otherwise constitute a
Business Record but for the fact that disclosure of books, files or records
could (w) violate any legal constraints or obligations regarding the
confidentiality thereof, (x) waive any attorney client, work product  or like
privilege, (y) disclose information about Seller or any of its Affiliates that
is unrelated to the Power Plant or (z) disclose information about Seller or any
of its Affiliates pertaining to energy or project evaluation, energy or natural
gas price curves or projections or other economic predictive models, or (iii)
all books and records prepared in connection with or relating in any way to the
transactions contemplated by this Agreement, including bids received from other
parties and analyses relating in any way to the Acquired Assets and the Assumed
Liabilities.
 
“Rule” or “Rules” means the Federal Rules of Bankruptcy Procedure.
 
“Sherman Act” means title 15 of the United States Code §§ 1-7, as amended.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (a) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a partnership, limited
liability company, association or other business entity, a majority of the
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by any Person or one or more Subsidiaries of
that Person or a combination thereof.  For purposes hereof, a Person or Persons
shall be deemed to have a majority ownership interest in a partnership, limited
liability company, association or other business entity if such Person or
Persons shall be allocated a majority of partnership, limited liability company,
association or other business entity gains or losses or shall be or control the
managing director or general partner of such partnership, limited liability
company, association or other business entity.
 
“Tax Return” means any report, return, information return, filing or other
information, including any schedules, exhibits or attachments thereto, and any
amendments to any of the foregoing required to be filed or maintained in
connection with the calculation, determination, assessment or collection of any
Taxes (including estimated Taxes).
 
“Taxes” means all taxes, however denominated, including any interest, penalties
or additions to tax that may become payable in respect thereof, imposed by any
Government, which taxes shall include all income taxes, Transaction Taxes,
payroll and employee withholding, unemployment insurance, social security (or
similar), sales and use, excise, franchise, gross receipts, occupation, real and
personal property, stamp, transfer, workmen’s compensation, customs duties,
registration, documentary, value added, alternative or add-on minimum,
estimated, environmental (including taxes under section 59A of the Code) and
other obligations of the same or a similar nature, whether arising before, on or
after the Closing Date.
 


 
43

--------------------------------------------------------------------------------

 


14.2.       All Terms Cross-Referenced.  Each of the following terms is defined
in the section set forth opposite such term:
 
 

Term  Section    
Accepting Employee
7.7(a)
Accounts Receivable
1.2(b)
Acquired Assets
1.1
Adjustment Date
10.2
Affiliate
14.1
Agreement
Preamble
Allocation Schedule
10.5
Antitrust Law
9.2
Assigned Contracts
1.1(f)
Assumed Liabilities
1.3
Assumption Agreement
14.1
Bankruptcy Code
14.1
Bankruptcy Court
14.1
Bidding Procedures Order
14.1
Business Day
14.1
Business Records
14.1
Buyer
Preamble
Buyer Group
13.6
Calpine Marks
1.2(l)
Chapter 11 Case
14.1
Claim Over
13.6
Claims
1.2(i)
Clayton Act
14.1
Closing
3.1
Closing Date
3.1
Code
14.1
Confidentiality Agreement
6.5
Consent
14.1
Contract
14.1
Deposit
2.2
Disclosure Schedules
1.1(a)
Emissions Allowances
14.1
Employee
14.1
Employee Benefit Plan
14.1
Entitled Real Property
1.1(c)
Environmental Laws
14.1
Environmental Reports
14.1
Equipment
1.1(d)
ERISA
14.1
ERISA Affiliate
14.1
Escrow Agent
14.1

 

 
 
44

--------------------------------------------------------------------------------

 



Excluded Assets
1.2
Excluded Liabilities
1.4
Existing Survey
14.1
Existing Title Policy
14.1
Federal Trade Commission Act
14.1
Final Order
14.1
Government
14.1
Hazardous Materials
14.1
HSR Act
14.1
Improvements
14.1
Inventory
1.1(g)
Knowledge of Seller
14.1
Law
4.3
Leased Real Property
1.1(a)(b)
Lien
14.1
Losses
6.5
Master Escrow Agreement
14.1
Material Adverse Effect
14.1
Material Contracts
4.7(a)(ii)
Non-Recourse Person
13.6
Order
4.3
Ordinary Course of Business
14.1
Organizational Documents
4.3
Other Contracts
1.1(f)
Owned Real Property
1.1(a)
Permits
1.1(i)
Permitted Liens
14.1
Person
14.1
Power Plant
14.1
Purchase Notice
14.1
Purchase Price
2.1
Real Estate Leases
1.1(a)(b)
Real Property
1.1(c)
Regulatory Approvals
14.1
Related Person
14.1
Retained Books and Records
14.1
Rule
14.1
Rules
14.1
Sale Order
6.3
Seller
Preamble
Seller’s Account
3.3
Seller’s Knowledge
14.1
Sherman Act
14.1
Straddle Period
10.2
Subsidiary
14.1
Supplier Contracts
1.1(e)

 
 


 
45

--------------------------------------------------------------------------------

 
 
 
 
Tax Return
14.1
Taxes
14.1
Termination Date
12.2(a)(iii)
Termination Order
12.2(a)(v)
Third Person
13.6
Transaction Taxes
10.1
Welfare Benefits
7.7(d)

 
 (Signatures are on the following page.)


 
 46

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
 


 

  FIRSTENERGY GENERATION CORP.          
 
 
By:
   
 
 
 
 
 
Name: 
 
 

--------------------------------------------------------------------------------

   
 
Title: 
 

--------------------------------------------------------------------------------

         

 
 

  CALPINE CORPORATION          
 
 
By:
   
 
 
 
 
 
Name: 
 
 

--------------------------------------------------------------------------------

   
 
Title: 
 

--------------------------------------------------------------------------------

         

 
 